Citation Nr: 1734361	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-35 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received with respect to the claim of entitlement to service connection for a leg disability, to include leg spasms.

2.  Entitlement to service connection for a leg disability, to include leg spasms.


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney at Law


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel



INTRODUCTION

This appeal has been advanced on the docket of the United States Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran honorably served on active duty in the U.S. Army from May 1953 to April 1955.

This matter comes before the Board on appeal from a May 2011 rating decision of the VA Regional Office (RO) in Atlanta (Decatur, Georgia).  The May 2011 decision, in pertinent part, denied service connection for the Veteran's leg condition (previously denied as leg spasms) because the evidence submitted was not new and material.  The Veteran timely appealed the decision with a notice of disagreement received by VA in May 2011.  The appeal was perfected with a filing of VA Form 9 in December 2013.

In his December 2013 Substantive Appeal, the Veteran requested a hearing before a Veterans Law Judge by live videoconference.  Such a hearing was scheduled for November 2016, and the Veteran was so notified in October 2016.  In November 2016, the Veteran through his former representative requested a continuance due to the pending change in power of attorney representation.  Thus, the Board hearing was rescheduled for April 2017.   In a March 2017 letter, the Veteran's current representative asked for the hearing to be cancelled.  However, in April 2017 the Veteran asked VA to postpone the hearing in order for him to submit additional evidence.  Moreover, in May 2017 VA received a form from the Veteran in which he indicated he is seeking a Board hearing.  As such, the Board sent a letter in June 2017 seeking clarification from the Veteran as to whether he wishes to have a Board hearing scheduled.  In written correspondence in July 2017, the Veteran expressly withdrew his request for a hearing.  Based on the latest correspondence from the Veteran, the Board finds that there is no pending hearing request.

In April 2017, the Board granted a motion by the Veteran's representative for a sixty-day extension of time in order to obtain and submit additional evidence and argument in support of this appeal.

It is additionally noted that the Veteran withdrew his claim for entitlement to service connection for traumatic brain through correspondence received from his representative in May 2017.  The Veteran expressly consented to this withdrawal.


The issue of entitlement to service connection for a leg disability, to include leg spasms, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The original claim of service connection for leg spasms was denied in a final November 2008 decision by the RO in Cleveland, Ohio; new and material evidence was not received within one year.  

2.  The Veteran has submitted new and material evidence since November 2008 with respect to the claim of service connection for a leg disability, to include leg spasms.


CONCLUSIONS OF LAW

1.  The November 2008 rating decision that denied service connection for leg spasms became final.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.156(b), 20.1103.

2.  Since the November 2008 rating decision, new and material evidence was received to reopen the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that new and material evidence with respect to the claim of service connection for a leg disability, to include leg spasms, entitles him to have the matter reopened.  After reviewing the pertinent medical and lay evidence of record, the Board finds that new and material evidence has been received, and as such the petition to reopen the claim of entitlement to service connection for a leg disability, to include leg spasms, is granted.  The reason for this decision follows.

I.  Notice and Assistance

VA has a duty to provide veterans with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the petition to reopen the claim of entitlement to service connection for a leg disability, to include leg spasms, is granted, a discussion on the Board's compliance with VA's duties on this issue is moot.

As such, the Board will proceed to the merits of this appeal.

II.  New and Material Evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which, by itself or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of reopening a claim, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (sitting that in determining whether evidence is new and material, credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  There is a low threshold for finding new evidence that raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The RO in Cleveland, Ohio issued a rating decision in November 2008 which, among other things, denied the Veteran's claim of service connection for leg spasms.  The RO found that there was no evidence the claimed condition currently existed and that no such condition had occurred in or was caused by service.  The evidence of record at the time of the November 2008 denial included the Veteran's DD Form 214, his April 1955 separation examination, and VA treatment records from September 2005 to February 2008.  The November 2008 rating decision noted that the Veteran was assigned to Korea and that his separation examination does not reveal a leg (erroneously referred to as back) condition.  Moreover, there was no evidence that he was diagnosed or treated for a leg (erroneously referred to as back) condition within one year after military service.  The Veteran was notified of his appellate rights but did not file a notice of disagreement or provide new and material evidence concerning the leg spasms claim until more than one year after the November 2008 rating decision.  Therefore, the November 2008 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b).

Since the last denial, the Veteran provided a statement detailing his construction work during service, and how his handling of heavy weights led to upsetting a muscle in his groin and being hospitalized for several days.  05/16/2017, VBMS entry, Correspondence (Evidence and/or Argument), at 6.  This evidence is new, having not been previously considered by decision makers, and also material as it addresses a fact necessary to substantiate the claim:  in-service incurrence or aggravation of a disease or injury.  In light of this, the Board finds that new and material evidence has been received and the claim of service connection for a leg disability, to include leg spasms, is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for a leg disability, to include leg spasms, is granted.


REMAND

Additional development is required before the Board can adjudicate the issue on appeal.

VA medical records reflect symptoms in the Veteran's legs.  In looking at the entire record, the Board notes the Veteran's spouse reported the Veteran had "pins sticking in his legs" via a telephone call with VA in August 2005.  08/15/2005, VBMS entry, Medical Treatment Record - Government Facility, at 1.  In June 2010, the Veteran complained of a worsening of baseline numbness in left side of his body, including his left leg, for three days.  05/12/2011, VBMS entry, Medical Treatment Record - Government Facility, at 14.  A VA clinician found mild weakness in the Veteran's left leg, as well as mild hyperreflexia in the left leg consistent with prior cerebrovascular accidents.  Id.  In his March 2017 statement, the Veteran indicated that at the age of sixty-six, symptoms from a groin injury he had in service became more noticeable, and that the groin injury had gradually gotten worse throughout his life.  05/16/2017, VBMS entry, Correspondence (Evidence and/or Argument), at 6.  Moreover, the Veteran contended that his groin injury from lifting heavy weights with Company B, 44th Engineer Construction Battalion led him to be hospitalized for several days.  Id.  In a February 2016 statement, he noted he was in the hospital for three days in Korea in 1954 because of a leg problem.  02/08/2016, VBMS entry, Correspondence, at 1-2.  While the evidence is insufficient to grant a claim of service connection for a leg disability, (to include leg spasms) competent evidence of the Veteran's current worsening of symptoms in his leg, coupled with his in-service hospitalization, do indicate a possible relationship such that VA should provide the Veteran with an examination and opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).

The Board also notes that with the exception of a separation examination, records of service treatment are not available and were not lost by any fault of the Veteran.  In April 2011, VA made a formal finding that the Veteran's service treatment records are unavailable.  04/06/2011, VBMS entry, VA Memo, at 1; accord 08/27/2008, VBMS entry, VA 21-3101 Request for Information, at 1.  In accordance with O'Hare v. Derwinski, 1 Vet. App. 365, 368 (1991), a heightened duty now exists to assist the Veteran in the development of the case.

Additionally, on remand, outstanding, pertinent VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records, including records from February 2011 to the present.  Additionally, notify the Veteran that he may submit any relevant records in his possession to VA.

2.  After all development has been completed and returned from step 1 above, then schedule the Veteran for an examination of his legs.  (If the Veteran fails to report to the examination, then have an appropriately qualified VA clinician answer the question below.)  The examiner is asked to review the claims file to become familiar with the pertinent medical history before providing a medical opinion on the following:

 a.  Are any leg disabilities shown or treated at any time during the claim period (from September 2010 to the present) at least as likely as not (50 percent or greater probability) incurred in, aggravated by, or otherwise related to active service?

Consider all lay and medical evidence, including the Veteran's assertions of having leg spasms, worsening of baseline numbness in the left side of his body for three days, and his conceded hospitalization in Korea for a groin muscle injury and/or leg condition.  Furthermore, consider the Veteran's statement indicating that at the age of sixty-six, symptoms from his in-service groin injury became more noticeable, and that the injury has gradually gotten worse throughout his life.  Consider also the Veteran's separation exam conducted in April 1955.  Moreover, consider the VA medical treatment records, to include a VA examiner's finding in June 2010 of mild weakness in the left leg, as well as mild hyperreflexia consistent with prior cerebrovascular accidents.

Provide a clear and comprehensive rationale for any conclusions.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3.  After all development has been completed and returned from steps 1-2 above, if the benefit sought on appeal remains denied, issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


